         Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

                                      CASE NO:



SEASPRAY PERDIDO KEY OWNERS
ASSOCIATION, INC.,

                   Plaintiff,

vs.

CERTAIN UNDERWRITERS AT LLOYD'S
LONDON (CONSORTIUM #9226);
INTERSTATE FIRE & CASUALTY
COMPANY; AND INDEPENDENT
SPECIALTY INSURANCE COMPANY,

          Defendants.
______________________________________/

                                NOTICE OF REMOVAL
           Defendants, CERTAIN UNDERWRITERS AT LLOYD'S, LONDON

(CONSORTIUM #9226); INTERSTATE FIRE & CASUALTY COMPANY;

AND INDEPENDENT SPECIALTY INSURANCE COMPANY, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, removes an action pending in the Circuit Court

of the Fourteenth Judicial Circuit of Florida, in and for Escambia County, styled

Seaspray Perdido Key Owners Association, Inc. v. Certain Underwriters at

Lloyd's, London (Consortium #9226); Interstate Fire & Casualty Company; and

Independent Specialty Insurance Company, Case No. 2021-CA-000260, where

20263011.3:11042-0235
      Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 2 of 7




Plaintiff, Seaspray Perdido Key Owners Association, Inc. ("Plaintiff") sued

Defendants, Certain Underwriters at Lloyd's, London (Consortium #9226);

Interstate Fire & Casualty Company; and Independent Specialty Insurance

Company ("Defendants"), and states:


                          STATEMENT OF REMOVAL

      1.     On February 4, 2021, Plaintiff filed a Complaint against Certain
Underwriters at Lloyd's, London (Consortium #9226); Interstate Fire & Casualty
Company; and Independent Specialty Insurance Company in the Circuit Court of
the First Judicial Circuit of Florida, in and for Escambia County.
      2.     On February 11, 2021, Defendants were served with the Complaint.
      3.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all
pleadings filed in the state court action are attached hereto and incorporated herein
as Composite Exhibit "A."
      4.     As such, the only parties in the state court action are the Plaintiff,
Seaspray Perdido Key Owners Association, Inc., and the Defendants, Certain
Underwriters at Lloyd's, London (Consortium #9226); Interstate Fire & Casualty
Company; and Independent Specialty Insurance Company.
      5.     Pursuant to 28 U.S.C. § 1441(a), removal of an action originally filed
in a state court is proper in "any civil action brought in a state court of which the
district courts of the United States have original jurisdiction."
      6.     Additionally, 28 U.S.C. § 1332(a) provides that "[t]he district courts
shall have original jurisdiction of all civil actions where the matter in controversy
                                           2
      Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 3 of 7




exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is
between. . . citizens of a State and citizens and subjects of a foreign state."
      7.     Because this case involves a claim for which the amount in
controversy is in excess of $75,000.00 for each Defendant, exclusive of interest
and costs, and is between a citizen of Florida, a citizen of London, England, a
citizen of Illinois and a citizen of Delaware, it lies within the original subject
matter jurisdiction of this Court pursuant to 28 U.S.C. § 1332(a).
      8.     This Notice of Removal is filed timely within 30 days of Defendants'
receipt through service of a copy of the initial pleading setting forth a claim for
relief, pursuant to 28 U.S.C. § 1446(b).
      9.     In removing this matter to this Court, Defendants do not intend to
waive any defenses they might have, including, but not limited to, improper
service, personal jurisdiction, and venue.
                        COMPLETE DIVERSITY EXISTS
      10.    At the time of the lawsuit and the filing of this Notice of Removal,
there was, and still is, complete diversity between Plaintiff (a citizen of Florida),
Certain Underwriters at Lloyd's, London (Consortium #9226) (a citizen of London,
England); Interstate Fire & Casualty Company (a citizen of Illinois); and
Independent Specialty Insurance Company (a citizen of Delaware).
      11.    Certain Underwriters at Lloyd's, London (Consortium #9226) share of
the Policy was underwritten through the Lloyd's insurance market.




                                             3
        Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 4 of 7




        12.   Two underwriters (commonly known as "Names" or "Members")
subscribed to this portion of the Policy through Syndicate 2357 and Syndicate
1458.
        13.   The sole corporate Member for Syndicate 2357 is 100% owned by
Nephila Syndicate Holdings Ltd. which is a Bermuda corporation and has its
principal place of business in Bermuda. Nephila Syndicate Holdings Ltd is a
Citizen of Bermuda.
        14.   RenaissanceRe Corporate Capital (UK) Limited is the sole member of
Syndicate Number 1458. RenaissanceRe Corporate Capital (UK) Limited is an
English corporation and has its principal place of business in London, England.
RenaissanceRe Corporate Capital (UK) Limited is a Citizen of England.
        15.   Private Limited Companies in the United Kingdom, which often
contain the term "Limited" in their name, are similar to and treated the same as
United States Corporations for diversity purposes.
        16.   Interstate Fire & Casualty Company is a corporation organized under
the laws of Illinois, and its principal place of business is in Illinois. Accordingly,
Interstate Fire & Casualty Company is a citizen of Illinois for purposes of
determining diversity under 28 U.S.C. § 1332(c)(1).
        17.   Independent Specialty Insurance Company is a corporation organized
under the laws of Delaware, and its principal place of business is in Delaware.
Accordingly, Independent Specialty Insurance Company is a citizen of Delaware
for purposes of determining diversity under 28 U.S.C. § 1332(c)(1).



                                          4
      Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 5 of 7




      18.    Plaintiff is a Florida corporation with a principal place of business in
Florida.    Accordingly, the Plaintiff is a citizen of Florida for purposes of
determining diversity under 28 U.S.C. § 1332(c)(1).
      19.    No other parties have been joined or served in this action.
              AMOUNT IN CONTROVERSY EXCEEDS $75,000

      20.    Plaintiff's   Complaint   alleges   a   breach   of   contract   against
Underwriters, and Plaintiff seeks to recover under the Policy.
      21.    The Policy insures the Property as described in ¶ 7 of the Complaint.
Plaintiff alleges a loss to the property located at 16287 Perdido Key Drive,
Pensacola, Florida 32507.
      22.    Before suit was filed, Seaspray Perdido Key Owners Association, Inc.
sought damages totaling $37,749,451.29, which was based on an estimate created
by its public adjuster, Complete General Contractors, Inc.
      23.    While Defendants deny liability as to Plaintiff's allegations, the
amount in controversy between Plaintiff and Defendants, including the subscribing
Members to Syndicate 2357 and Syndicate 1458 which make up Certain
Underwriters' portion of the Policy, exceeds the $75,000 amount in controversy
requirement for diversity jurisdiction, exclusive of interests and costs, as required
under 28 U.S.C. § 1332(a).
                            REMOVAL PROCEDURES
      24.    Removal of this action is timely under 28 U.S.C. § 1446(b) and
Federal Rule of Civil Procedure 6(a) because this Notice of Removal is being filed


                                          5
      Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 6 of 7




within thirty days after Defendants were served with the Complaint on February
11, 2021.
      25.    Removal is properly made to the United States District Court for the
Northern District of Florida under 28 U.S.C. § 1441(a) because Escambia County,
where this action is currently pending, is within the Northern District of Florida.
      26.    Defendants will file written notice that they filed this Notice of
Removal with the Clerk of Court for the First Judicial Circuit in and for Escambia
County, Florida, and will serve same on Plaintiff pursuant to 28 U.S.C. § 1446(d).
      WHEREFORE, by this Notice of Removal, Certain Underwriters at
Lloyd's, London (Consortium #9226); Interstate Fire & Casualty Company; and
Independent Specialty Insurance Company removes this action from the First
Judicial Circuit in and for Escambia County, Florida, and respectfully requests that
this action proceed as properly removed to this Court.



Dated February 26, 2021




                                          6
     Case 3:21-cv-00356-MCR-EMT Document 1 Filed 03/01/21 Page 7 of 7




                                         Respectfully submitted,


                                         /s/ Richard M/ Singer
                                         RICHARD M. SINGER, ESQ.
                                         Florida Bar No. 93036
                                         WOOD, SMITH,
                                         HENNING & BERMAN LLP
                                         7835 NW Beacon Square Blvd.,
                                         Second Floor
                                         Boca Raton, Florida 33487
                                         Telephone: (954) 932-3502
                                         Facsimile: (954) 337-0257
                                         rsinger@wshblaw.com
                                         jtom@wshblaw.com
                                         ojimenez@wshblaw.com
                                         Counsel for Defendants


                        CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the foregoing Notice of

Removal on all parties, via CM/ECF E-file portal as follows:

                                C. Phil Hall, Esq.
                                  Phil Hall, P.A.
                         4300 Bayou Boulevard, Suite 32
                             Pensacola, Florida 32503
                            phil@askalawyerfirst.com
                          thendrix@askalawyerfirst.com
                               Counsel for Plaintiff

Dated: February 26, 2021                 /s/ Richard M. Singer
                                         RICHARD M. SINGER, ESQ.




                                        7
